      Case: 1:20-cv-05622 Document #: 55 Filed: 12/07/20 Page 1 of 3 PageID #:9686




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 WHAM-O HOLDING, LTD. and
 INTERSPORT CORP. d/b/a WHAM-O,
                                                                  Civil Action No.: 1:20-cv-05622
          Plaintiffs,
                                                                  Judge Elaine E. Bucklo
 v.
                                                                  Magistrate Judge Beth W. Jantz
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

          Defendants.

                                    NOTICE OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                    DEFENDANT
                 804                                     YGY-Direct
                 548                                      JUAN220
                 563                                   Kunray ebike kit
                 722                                   suxiaoyun shop
                 436                                       EmitsLdr
                 155                                        Towork
                 142                                    newhappyness
                 929                                         moonk
                 168                                       rainlnday
                 937                                       Qingbale
                 936                                        pearguo
                 951                                        Youtuo
                 930                                     Moveupstore
                  9                                        hsp_part
                  10                                   phoneparts-2014
                 202                                      brosfuture
                  94                                        siyuxun
                 329                                      oibdnsamn
                 305                                   GkldfglViefj818
   Case: 1:20-cv-05622 Document #: 55 Filed: 12/07/20 Page 2 of 3 PageID #:9687




DATED: December 7, 2020              Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-05622 Document #: 55 Filed: 12/07/20 Page 3 of 3 PageID #:9688




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on December 7, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
